Citation Nr: 1549686	
Decision Date: 11/25/15    Archive Date: 12/03/15

DOCKET NO.  10-23 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a low back disorder, including post-operative lumbar spine degenerative joint disease (DJD) with intervertebral disc syndrome (IVDS) and right sciatica.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Sparker, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1969 to January 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Veteran was scheduled for a hearing before the Board in May 2012.  However, he canceled his hearing request.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets the delay, this claim must be remanded for further development to make an informed decision, and to ensure that it is afforded every due consideration.

The Veteran was afforded a VA examination in April 2009.  The examiner diagnosed the Veteran with a lower back condition, but did not provide an opinion addressing the likelihood that the lower back condition was related to the incident in service when the Veteran fell backward landing on his arms and back during inspection of a jet engine intake.  Accordingly, a new examination and opinion is necessary to assess the relationship between any current lower back condition and the incident in service.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

Notably, during the April 2009 VA examination the Veteran stated that he underwent spinal surgery in 1992 in Chapel Hill, North Carolina.  The examiner noted a linear scar in his middle-lower back.  However, there is no indication that the RO attempted to obtain these records.  This should be accomplished on remand.

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain the Veteran's complete VA treatment records, dated from September 2014 forward. 

2.  Request the Veteran to identify all medical care providers that treated him for his low back from January 1973 to April 2009, to include all providers associated with his 1992 spinal surgery in Chapel Hill, North Carolina.  Appropriate steps should be taken to secure copies of any treatment records identified by him that are not currently in the claims file.  

3. Then, schedule the Veteran for an appropriate VA examination of his lumbar spine.  The entire claims file must be made available to the examiner for review.  The examiner should conduct all indicated tests and studies, and record all pertinent examination findings.

The examiner must provide an opinion as to the likelihood that the Veteran's current lower back disorder had its clinical onset during active service or is related to any incident of service, to include the incident when he fell backward landing on his arms and back during inspection of a jet engine intake.  See VA Form 21-4138, dated August 5, 2009.  

A complete rationale for all opinions must be provided. 

4. Then, review the claims file and ensure that all requested development actions have been completed in full.   If the VA examiner's opinion does not adequately respond to the above remand directives, it must be returned to the clinician for corrective action.

5. Finally, after completing any other necessary development, readjudicate the claim on appeal.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

